Citation Nr: 0812188	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, including depression, 
paranoia, and psychosis. 

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a neck disorder. 

4.  Entitlement to service connection for numbness of the 
upper extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1976 to August 1976.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for depression and paranoia, herniated disc, spina 
bifida, neck condition, and bilateral numbness in the arms 
and declined to reopen claims seeking service connection for 
bilateral knee and right shoulder disorders.  On his March 
2003 notice of disagreement and his April 2004 Form 9, the 
veteran specifically limited his appeal to the disorders 
stated on the previous page and those are the only matters 
before the Board.  In June 2007, the Board remanded the 
claims for further development. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
shows that the veteran's variously diagnosed psychiatric 
disorder, including depression, paranoia, and psychosis is 
etiologically related to situational maladjustment documented 
in service.

2.  A low back disorder, a neck disorder, and numbness in the 
upper extremities were not manifested in service; arthritis 
of the spine was not manifested in the first postservice 
year; and there is no competent evidence that relates any 
current back disorder, neck disorder, or numbness in the 
upper extremities to the veteran's service or to any event 
therein.


CONCLUSIONS OF LAW

1.  The veteran's variously diagnosed psychiatric disorder, 
including depression, paranoia, and psychosis was not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  Service connection for a neck disorder is not warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).

4.  Service connection for numbness in the upper extremities 
is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a June 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of any further 
evidence that pertains to the claim.  In July 2007, the 
veteran was provided notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
claimed disability.  The claim was last readjudicated in 
August 2007.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that there  is a preponderance of the 
evidence against the veteran's claims, any questions as to an 
appropriate disability rating and effective date to be 
assigned are rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The claims file indicated that the veteran had bouts with 
homelessness, thus VA has a heightened duty to assist.  Here, 
the record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records, post-service VA treatment records, 
as well as medical records considered in conjunction with his 
Social Security disability benefits determination.  For 
reasons explained in detail below, the veteran has not been 
afforded a VA examination in response to his service 
connection claims as the Board has determined that no such 
examination is required where the evidence currently of 
record fails to indicate that the veteran has a current 
disability that is possibly related to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background

Service medical records, including a July 1976 separation 
examination are negative for any complaints, treatment, or 
diagnoses relating to a variously diagnosed psychiatric 
disorder, a lumbar or cervical spine disorder, and/or 
numbness in the upper extremities.  A June 1976 report of 
mental status examination showed that the veteran did not 
have a psychiatric disorder although he displayed symptoms of 
situational maladjustment.  By his own admission he indicated 
that he could not cope with military life and was wasting his 
own and the Army's time.  He was disinterested in his 
occupation and felt that he could never adjust to the 
service.   He was psychiatrically cleared for administrative 
action deemed appropriate by command.  It was determined that 
he was qualified for expeditious discharge and was discharged 
under honorable conditions.  

1997 to 2003 treatment records from San Diego Health Care 
System showed treatment for low back and neck pain, sensory 
radiculopathy, and depression with psychotic features.  May 
1997 records noted that the veteran had used cocaine for 13 
years and occasionally drank alcohol and smoked marijuana.  
He did not have paranoia when he first started to use 
cocaine.  He had complaints of back pain and denied having 
in-patient or out-patient psychiatric treatment, although he 
endorsed having auditory hallucinations.  A history of back 
arthritis and spina bifida was noted.  In January 1999, he 
reported that he had auditory hallucinations; he had no prior 
treatment for depression or other psychiatric disorders.  
After examination, the impression included major depressive 
disorder with psychotic features/cocaine abuse/dependency 
disorder.  A February 1999 record noted that the veteran felt 
that his depression pre-dated his auditory hallucinations.  
He did not report any episodes of depression prior to the 
mid-80's concurrent with initiation of his drug use.  He 
thought that his life was good prior to that time.  He 
indicated that the only time he saw a psychiatrist in the 
past was in 1976 while he was in the Army.  He saw a doctor 
for "anger and bad dreams" and was discharged form the Army 
for being "unable to adjust to Army life".  A history of 
spina bifida and degenerative joint disease for the lumbar 
spine was noted.  In April 1999, the veteran reported that he 
was experiencing sharp pain in his shoulder that radiated 
down to his elbow and caused problems with numbness of his 
forearm, hand, and fingers.  A July 1999 record also included 
a history of cervical neuroforaminal stenosis.  A September 
1999 record noted a long history of rock-cocaine abuse and a 
psychotic disorder (possibly schizophrenia vs. an induced 
psychotic disorder), which had only been diagnosed over the 
last two years.  A September 2000 record reported complaints 
of increasing back and neck pain.  The veteran also indicated 
that his hands would go numb if he raised them over his head.  

A July 2001 record noted complaints of numbness in the arms.  
His psychosocial circumstances included a history of 
homelessness and an ill mother.  Psychiatric issues included 
a history of polysubstance dependence and a history of 
depression.  He was currently depressed about his 
homelessness.  A September 2001 record noted chronic low back 
pain and muscle spasms.  He reported left hand pain for the 
past four weeks from falling onto his outstretched hand.  He 
was concerned by the numbness and tingling in his left hand, 
particularly in the area of the 4th and 5th fingers, as well 
as residual weakness in grip strength.  On examination, there 
was some swelling, weakness, subjective tenderness, and 
numbness.  On examination, the left upper extremity was 
neurovascularly intact.  X-rays were negative.  February 2002 
record noted dull pain in the back with some sensory 
radiculopathy in the arms.  An April 2002 record included the 
impression of psychotic disorder, not otherwise symptomatic.  
In November 2002, the veteran reported that he had neck pain 
for the last 10 to 12 years.  March 2003 records noted 
numbness and decreased motor strength in the hands and arms.  

Records considered in conjunction with the grant of Social 
Security Administration (SSA) disability benefits, included 
private and VA treatment records.  Many of the VA records 
were duplicative of those discussed above.  1996 to 1998 
treatment records from Logan Heights Family Health Center 
noted complaints of low back pain.  A March 1997 record from 
Dr. J. E. M. included x-rays that revealed spina bifida 
occulta and spondylolisthesis in L5-S1 with degenerative disc 
disease.  A May 1999 record from Dr. H. D. E. included a 
diagnostic impression of cocaine dependence; possible cocaine 
induced psychotic disorder with hallucinations; dysthymia; 
and possible psychotic disorder, not otherwise symptomatic 
(auditory hallucinations).  October and November 1999 records 
from Seagate Medical Group and Dr. D. E. G. noted a history 
of chronic pain and psychiatric treatment in July 1997 for 
drug abuse and probable drug induced mood disorder, anxiety, 
and psychotic disorder.  It was noted that in April 1999, he 
was again diagnosed with substance abuse, possible drug 
induced psychosis, dysthymia, and possible psychotic 
disorder, not otherwise symptomatic.  

2005 VA treatment records from San Diego Health Care System 
included an impression of cervical radiculopathy and cervical 
spondylosis.  The veteran underwent epidural steroid 
injections.  In November 2005, he was seen mostly for 
myofascial pain and intermittent temporary numbness in his 
legs and arms.  

In June 2000, the veteran was awarded SSA disability benefits 
for disorders of the back.  The date the disability began was 
in August 1997.  

2004 to 2007 records from San Diego Health Care System 
contained some duplicative records considered in the SSA 
disability benefits determination and were already discusses 
above.  2004 records showed treatment for lumbar 
radiculopathy and tight paracervical muscles.  A May 2004 
psychiatry attending note indicated that the veteran had 
psychosis, not otherwise symptomatic, possibly secondary to 
polysubstance remission.  2005 and 2007 records showed 
cervical epidural steroid injections.  A March 2007 record 
noted a history of lumbar and cervical epidural steroid 
injections.   




III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Certain chronic diseases (including arthritis and 
psychosis), may be service connected on a presumptive basis 
if manifested to a compensable degree within a specified 
period of time (one year for the diseases at issue herein) 
following discharge from service or onset of recognized 
incubation period. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




A.  Variously Diagnosed Psychiatric Disorder

The veteran contends that he is entitled to service 
connection for variously diagnosed psychiatric disorder.  
After careful consideration of all procurable and assembled 
data, the Board finds that service connection for this 
claimed disability is not warranted.

Here, there is no competent medical evidence of record that 
shows that the veteran's variously diagnosed psychiatric 
disorder, including depression, paranoia, and psychosis is 
related to the situation maladjustment documented in the 
service medical records.  Rather, the medical and testimonial 
evidence of record tends to show that the veteran's variously 
diagnosed psychiatric disorder(s) the veteran has experienced 
after service are due to nonservice-related factors, such as 
poly-induced depression and psychosis, and/or depression 
related to his bouts of homelessness.  During service the 
veteran was only diagnosed with situational maladjustment, 
which by its very own definition meant that the veteran was 
having a hard time adjusting to a situation he currently 
faced--he had a hard time adjusting to military life.  No 
chronic psychiatric disorder was documented in service, or at 
separation, or at the July 1976 VA examination, which tended 
to show that the veteran's symptoms of situational 
maladjustment were acute and transitory and in response to 
the particular situation he faced at that time.  After 
service, the first episode of depression was not documented 
until 1997.  In May 1997, the veteran himself reported that 
he did not have paranoia when he first started to use cocaine 
13 years ago.  Also, in February 1999 he indicated that he 
did not have any episodes of depression prior to the mid-80's 
concurrent with initiation of his drug use.  A May 1999 
record from Dr. H. D. E. included a diagnostic impression of 
possible cocaine induced psychotic disorder with 
hallucinations.  A July 2001 VA record indicated that the 
veteran was currently depressed about his homelessness.  A 
May 2004 VA psychiatry attending note indicated that the 
veteran had psychosis, not otherwise symptomatic, possibly 
secondary to polysubstance remission.  

In essence, the evidence of a variously diagnosed psychiatric 
disorder and evidence of a nexus between the claimed 
disability and the veteran's military service, is limited to 
his own statements.  This is not competent evidence of a 
current psychiatric disability and a nexus between the 
claimed disability and the veteran's active service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, the Board finds that service connection is 
not in order for a variously diagnosed psychiatric disorder, 
including depression, paranoia, and psychosis.  

There is no evidence that psychosis was manifested in the 
first postservice year (so as to trigger the chronic disease 
presumptions of 38 U.S.C.A. § 1112).  A lengthy time interval 
between service and the initial postservice manifestation of 
a disability for which service connection (here a period of 
approximately 19 years) is sought is, of itself, a factor 
weighing against a finding of service connection.

For the reasons set forth above, the Board finds that there 
is a preponderance of the evidence against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Low Back Disorder, Neck Disorder, and Numbness of the 
Upper Extremities

Although the record reflects that the veteran appears to have 
some sort of low back and neck disability and has numbness of 
the upper extremities, his service medical records do not 
show a back or neck injury or any treatment for numbness of 
the upper extremities (on service separation examination no 
back or neck abnormality was noted and no numbness of the 
upper extremities was indicated).  There is no evidence that 
arthritis of the spine was manifested in the first 
postservice year (so as to trigger the chronic disease 
presumptions of 38 U.S.C.A. § 1112).

Furthermore, there is no competent (medical) evidence that 
relates any current low back, neck, or numbness of the upper 
extremities to the veteran's military service.  Because the 
veteran is a layperson, his own opinions relating these 
disabilities to service are not competent evidence.  The low 
back, neck, and numbness disabilities were not shown until at 
least 19 years after the veteran's service separation.  A 
lengthy time interval between service and the initial 
postservice manifestation of a disability for which service 
connection is sought is, of itself, a factor weighing against 
a finding of service connection.  Furthermore, post service 
medical records attribute the veteran's numbness in his upper 
extremities to lumbar and/or cervical radiculopathy and an 
incident in 2001 whereupon the veteran fell on his left hand.

There is a preponderance of the evidence against these 
claims.  Hence, they must be denied.


ORDER

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, including depression, paranoia, and 
psychosis is denied. 

Entitlement to service connection for a low back disorder is 
denied. 

Entitlement to service connection for a neck disorder is 
denied. 

Entitlement to service connection for numbness of the upper 
extremities is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


